O’Brien, J.
From the order that a peremptory writ of mandamus issue out of this court, directed to appellants, Eadie, as president, and the Globe Fire Insurance Company, commanding them to permit the relator, Alice Stobo, or James J. Allen, her attorney, to examine and inspect the transfer book of the company, or such book kept by it as contains the names of the stockholders, this appeal is taken. The application was made upon affidavits in which it was stated that the Globe Fire Insurance Company was a domestic corporation; that Alice Stobo, the relator, held in certificates 75 shares of the capital stock of said company, which certificates were made out in the name of her deceased husband, Robert Stobo; that she went with her counsel to the office of the company for the purpose of obtaining an inspection of the transfer book or book containing a list of the stockholders of said company, in order that she might be able to vote intelligently at the approaching meeting of the stockholders of said company; that she requested the president to permit her to examine the same, which was refused. It also appears that Mrs. Stobo’s attorney had, prior to that time, called and made the same request, which was refused, and on another occasion he again called and requested to be informed as to the date of the annual meeting, which information was also refused. In her affidavit Mrs. Stobo further states that she was informed arid believed there was to be a meeting of the stockholders of the company, for the election of directors and officers, some time between the 1st and 5th days of January, 1892. It will thus be seen that, after information as to the real date of the meeting was refused, and acting upon the information which the relator received, and believing that the election of directors and officers would occur within 30 days after her application for permission to inspect the book containing the names of stockholders, she made this application, intending to take advantage of the provision of the statute which gives the absolute right to a stockholder, within 30 days prior to an election, to make an examination of the books containing the names of stockholders. Chapter 409, § 199, Laws 1882. Upon the argument of the motion it appeared, for the first time, that the application was not made within 30 days of an election. The court, however, held that the papers disclosed sufficient to authorize it to exercise its discretion, and accordingly the order appealed from was made. It must be apparent, from the papers themselves, that, if the court had any discretion, it was wisely exercised in granting the application. The principal ground upon which the appellant relies is that the court has not the power, or that, if it had, it will not enforce it, in any case, in favor of the right of a stockholder to inspect the books of a corporation, except at the time and in the manner specified by the statute governing the corporation. To sustain this ground, the appellant relies upon two cases of People *54v. Railroad Co., 11 Hun, 1, and People v. Railroad, 50 N. Y. Super. Ct. B. 459. An examination, however, of those cases, will show that the ground of the refusal to allow an inspection of the books recognized the power of the court, and the right to exercise its discretion, to either grant or withhold a mandamus, and thus the contention of the appellant is disposed of. In the case of People v. Railroad Co., supra, this court said: “The object of this statute [1 Bev. St. p. 601, § 1] is quite apparent. It intends to put it in the power of every stockholder, for thirty days previous to any election of directors, to ascertain the names of all the stockholders of the company, so that he can exert such influence or use such lawful means as he may deem proper to effect an election of such directors; but the statute does not, we think, cut off all the rights of stockholders of a corporation to examine its transfer book for proper purposes, and on proper occasions, at other times. There are no rules in the statute indicating such an intention, nor any negation of the rights of stockholders which requires that construction. We think, therefore, that it is within the power of the court, whenever a case is presented that requires it to be done for the purpose of preserving the rights and interests of stockholders, to interfere by mandamus to compel the exhibition of the transfer books of the corporation or the book containing the names of its stockholders. ” The court of appeals expressly approved of this language in affirming the decision of this court. Sage v. Railroad, 70 N. Y. 222. It being, therefore, a matter of discretion, which, upon the facts, was properly exercised, the order appealed from should be affirmed, with costs and disbursements.
Patterson, J., concurs.